UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C.20549 FORM 10-Q Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the quarterly period ended September 30, 2008 Commission File No. 1-6407 SOUTHERN UNION COMPANY (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 75-0571592 (I.R.S. Employer Identification No.) 5444 Westheimer Road Houston, Texas (Address of principal executive offices) 77056-5306 (Zip Code) Registrant's telephone number, including area code:(713) 989-2000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securi­ties Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes P No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerPAccelerated filer Non-accelerated filer (Do not check if smaller reporting company)Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes NoP The number of shares of the registrant's Common Stock outstanding on October 31, 2008 was 123,982,918. SOUTHERN UNION COMPANY AND SUBSIDIARIES FORM 10-Q September 30, 2008 Table of Contents PART I. FINANCIAL INFORMATION: Page(s) Glossary ITEM 1. Financial Statements (Unaudited): Condensed consolidated statement of operations. 3 Condensed consolidated balance sheet. 4-5 Condensed consolidated statement of cash flows. 6 Condensed consolidated statement of stockholders’ equity and comprehensive income. 7 Notes to condensed consolidated financial statements. 8 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 33 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk. 48 ITEM 4. Controls and Procedures. 51 PART II. OTHER INFORMATION: ITEM 1. Legal Proceedings. 52 ITEM 1A. Risk Factors. 53 ITEM 2.Unregistered Sales of Equity Securities and Use of Proceeds. 53 ITEM 3.Defaults Upon Senior Securities. 53 ITEM 4.Submission of Matters to a Vote of Security Holders. 53 ITEM 5.Other Information. 53 ITEM 6.Exhibits. 54 SIGNATURES 59 1 GLOSSARY The abbreviations, acronyms and industry terminology used in this quarterly report on Form 10-Q are defined as follows: AADAdministrative Adjudication Division AFUDCAllowance for funds used during construction CEOChief Executive Officer CFOChief Financial Officer CitrusCitrus Corp. EBITEarnings before interest and taxes EITREffective income tax rate EPAEnvironmental Protection Agency Exchange ActSecurities Exchange Act of 1934 FASBFinancial Accounting Standards Board FERCFederal Energy Regulatory Commission FDOT/FTE Florida Department of Transportation, Florida’s Turnpike Enterprise Florida GasFlorida Gas Transmission Company, LLC GAAPAccounting principles generally accepted in the United States of America Grey RanchGrey Ranch Plant, LP IEPAIllinois Environmental Protection Agency IPCBIllinois Pollution Control Board IRS Internal Revenue Service KDHEKansas Department of Health and Environment LNGLiquified natural gas LNG Holdings Trunkline LNG Holdings, LLC MDEPMassachusetts Department of Environmental Protection MDPUMassachusetts Department of Public Utilities MGPs Manufactured gas plants MMBtuMillion British thermal units MMcf/dMillion cubic feet per day MPSCMissouri Public Service Commission NGL Natural gas liquids PanhandlePanhandle Eastern Pipe Line Company, LP and its subsidiaries PCBsPolychlorinated biphenyls PEPLPanhandle Eastern Pipe Line Company, LP PRPsPotentially responsible parties RCRAResource Conservation and Recovery Act RIDEMRhode Island Department of Environmental Management SARsStock appreciation rights Sea RobinSea Robin Pipeline Company, LLC SEC Securities and Exchange Commission Southern UnionSouthern Union Company Southwest Gas Pan Gas Storage, LLC (d.b.a. Southwest Gas) SPCCSpill Prevention, Control and Countermeasure SUGS Southern Union Gas Services TBtuTrillion British thermal units TCEQTexas Commission on Environmental Quality TrunklineTrunkline Gas Company, LLC Trunkline LNGTrunkline LNG Company, LLC 2 PART I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS (UNAUDITED) SOUTHERN UNION COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS (UNAUDITED) Three months ended Nine months ended September 30, September 30, 2008 2007 2008 2007 (In thousands, except per share amounts) Operating revenues (Note 11) $ 657,283 $ 525,473 $ 2,343,036 $ 1,893,754 Operating expenses: Cost of gas and other energy 361,970 261,324 1,431,171 1,069,035 Operating, maintenance and general 131,076 108,478 356,265 318,982 Depreciation and amortization 50,049 44,900 147,993 132,030 Revenue-related taxes 4,736 3,804 29,660 26,498 Taxes, other than on income and revenues 12,172 9,987 36,835 33,235 Total operating expenses 560,003 428,493 2,001,924 1,579,780 Operating income 97,280 96,980 341,112 313,974 Other income (expenses): Interest expense (53,232 ) (50,703 ) (154,536 ) (154,034 ) Earnings from unconsolidated investments 21,624 24,820 59,451 81,986 Other, net 769 (1,961 ) 1,827 1,800 Total other income (expenses), net (30,839 ) (27,844 ) (93,258 ) (70,248 ) Earnings before income taxes 66,441 69,136 247,854 243,726 Federal and state income tax expense (Note 9) 19,665 23,853 75,260 68,747 Net earnings 46,776 45,283 172,594 174,979 Preferred stock dividends (2,264 ) (4,342 ) (10,041 ) (13,024 ) Loss on extinguishment of preferred stock (Note 14) (2,036 ) - (4,031 ) - Net earnings available for common stockholders $ 42,476 $ 40,941 $ 158,522 $ 161,955 Net earnings available for common stockholders per share: Basic $ 0.34 $ 0.34 $ 1.29 $ 1.35 Diluted 0.34 0.34 1.28 1.34 Dividends declared on common stock per share $ 0.15 $ 0.10 $ 0.45 $ 0.30 Weighted average shares outstanding(Note 5): Basic 123,975 120,018 123,264 119,894 Diluted 124,205 120,759 123,523 120,622 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 SOUTHERN UNION COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEET (UNAUDITED) ASSETS September 30, December 31, 2008 2007 (In thousands) Current assets: Cash and cash equivalents $ 3,060 $ 5,690 Accounts receivable, net of allowances of $7,573 and $4,144, respectively 193,246 358,521 Accounts receivable – affiliates 49,222 29,943 Inventories(Note 4) 344,084 263,618 Deferred gas purchases 52,408 3,496 Gas imbalances - receivable 186,477 105,371 Prepayments and other assets 45,989 41,685 Total current assets 874,486 808,324 Property, plant and equipment: Plant in service 5,902,840 5,509,992 Construction work in progress 415,387 377,918 6,318,227 5,887,910 Less accumulated depreciation and amortization (928,710 ) (785,623 ) Net property, plant and equipment 5,389,517 5,102,287 Deferred charges: Regulatory assets 69,425 64,193 Deferred charges 66,649 60,468 Total deferred charges 136,074 124,661 Unconsolidated investments(Note 6) 1,243,639 1,240,420 Goodwill 89,227 89,227 Other 28,695 32,994 Total assets $ 7,761,638 $ 7,397,913 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 SOUTHERN UNION COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEET (UNAUDITED) STOCKHOLDERS' EQUITY AND LIABILITIES September 30, December 31, 2008 2007 (In thousands) Stockholders’ equity: Common stock, $1 par value; 200,000 shares authorized; 125,103 and 121,102 shares issued, respectively $ 125,103 $ 121,102 Preferred stock, no par value; 6,000 shares authorized; 480 and 920 shares issued, respectively (Note 14) 119,973 230,000 Premium on capital stock 1,891,946 1,784,223 Less treasury stock: 1,120 and 1,063 shares, respectively, at cost (28,005 ) (27,839 ) Less common stock held in trust: 652 and 783 shares, respectively (11,703 ) (15,085 ) Deferred compensation plans 11,703 15,148 Accumulated other comprehensive loss (3,176 ) (11,594 ) Retained earnings 212,589 109,851 Total stockholders' equity 2,318,430 2,205,806 Long-term debt obligations(Note 7) 3,254,877 2,960,326 Total capitalization 5,573,307 5,166,132 Current liabilities: Long-term debt due within one year(Note 7) 60,888 434,680 Notes payable 377,246 123,000 Accounts payable and accrued liabilities 226,313 335,253 Federal, state and local taxes payable 36,473 35,461 Accrued interest 56,277 45,911 Customer deposits 11,067 17,589 Gas imbalances - payable 316,987 272,850 Other 137,965 58,969 Total current liabilities 1,223,216 1,323,713 Deferred credits 205,522 215,063 Accumulated deferred income taxes 759,593 693,005 Commitments and contingencies(Note 10) Total stockholders' equity and liabilities $ 7,761,638 $ 7,397,913 The accompanying notes are an integral part of these condensed consolidated financial statements. 5 SOUTHERN UNION COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) Nine Months Ended September 30, 2008 2007 (In thousands) Cash flows provided by (used in) operating activities: Net earnings $ 172,594 $ 174,979 Adjustments to reconcile net earnings to net cash flows provided by operating activities: Depreciation and amortization 147,993 132,030 Deferred income taxes 68,871 50,808 Unrealized loss on derivatives 5,387 1,227 Earnings from unconsolidated investments, adjusted for cash distributions (18,701 ) 11,889 Provision for bad debts 18,344 13,574 Other 16,435 2,231 Changes in operating assets and liabilities (37,481 ) 1,982 Net cash flows provided by operating activities 373,442 388,720 Cash flows provided by (used in) investing activities: Additions to property, plant and equipment (482,121 ) (382,123 ) Dispositions of operations, net - (49,304 ) Return of investment in Citrus (Note 6) - 9,674 Plant retirements and other 16,581 3,501 Net cash flows used in investing activities (465,540 ) (418,252 ) Cash flows provided by (used in) financing activities: Decrease in book overdraft (9,110 ) (2,139 ) Issuance costs of debt (4,145 ) (2,418 ) Issuance of common stock 100,000 - Issuance of long-term debt 400,860 455,000 Dividends paid on common stock (55,185 ) (35,933 ) Dividends paid on preferred stock (12,118 ) (13,024 ) Extinguishment of preferred stock (110,905 ) - Repayment of debt obligations (476,829 ) (493,316 ) Net change in revolving credit facilities 254,246 130,000 Proceeds from exercise of stock options 3,960 3,592 Other (1,306 ) 1,758 Net cash flows provided by (used in) financing activities 89,468 43,520 Change in cash and cash equivalents (2,630 ) 13,988 Cash and cash equivalents at beginning of period 5,690 5,751 Cash and cash equivalents at end of period $ 3,060 $ 19,739 The accompanying notes are an integral part of these condensed consolidated financial statements. 6 SOUTHERN UNION COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY AND COMPREHENSIVE INCOME (UNAUDITED) Common Preferred Premium Common Deferred Accumulated Total Stock, Stock, on Treasury Stock Compen- Other Stock- $1 Par No Par Capital Stock, Held sation Comprehensive Retained holders' Value Value Stock at cost In Trust Plans Loss Earnings Equity (In thousands) Balance December 31, 2007 $ 121,102 $ 230,000 $ 1,784,223 $ (27,839 ) $ (15,085 ) $ 15,148 $ (11,594 ) $ 109,851 $ 2,205,806 Comprehensive income: Net earnings - 172,594 172,594 Net change in other comprehensive loss (Note 3) - 8,418 - 8,418 Comprehensive income 181,012 Preferred stock dividends - (10,041 ) (10,041 ) Cash dividends declared - (55,784 ) (55,784 ) Issuance of common stock - remarketing obligation (Note 7) 3,693 - 96,307 - 100,000 Share-based compensation - - 4,611 - 4,611 Restricted stock issuances 71 - (71 ) (166 ) - (166 ) Exercise of stock options 237 - 3,723 - 3,960 Extinguishment of preferred stock (Note 14) - (110,027 ) 3,153 - (4,031 ) (110,905 ) Contributions to Trust - (884 ) 884 - - - Disbursements from Trust and other - 4,266 (4,329 ) - - (63 ) Balance September 30, 2008 $ 125,103 $ 119,973 $ 1,891,946 $ (28,005 ) $ (11,703 ) $ 11,703 $ (3,176 ) $ 212,589 $ 2,318,430 The Company’s common stock is $1 par value.Therefore, the change in Common Stock, $1 par value, is equivalent to the change in the number of shares of common stock issued. The accompanying notes are an integral part of these condensed consolidated financial statements. 7 SOUTHERN UNION COMPANY AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)The accompanying unaudited interim condensed consolidated financial statements of Southern Union and its subsidiaries (collectively, the Company)have been prepared pursuant to the rules and regulations of the SEC for quarterly reports on Form 10-Q.These statements do not include all of the information and annual note disclosures required by GAAP, and should be read in conjunction with the Company’s financial statements and notes thereto for the year ended December 31, 2007, which are included in the Company’s Form 10-K filed with the SEC.The accompanying unaudited interim condensed consolidated financial statements have been prepared in accordance with GAAP and reflect adjustments that are, in the opinion of management, necessary for a fair statement of results for the interim period.The year-end condensed balance sheet data was derived from audited financial statements, but does not include all disclosures required by GAAP.Due to the seasonal nature of the Company’s operations, the results of operations and cash flows for any interim period are not necessarily indicative of the results that may be expected for the full year. 1.Description of Business Southern Union owns and operates assets in the regulated and unregulated natural gas industry and is primarily engaged in the gathering, processing, transportation, storage and distribution of natural gas in the United States.The Company operates in three reportable segments:Transportation and Storage, Gathering and Processing, and Distribution.The Transportation and Storage segment is primarily engaged in the interstate transportation and storage of natural gas in the Midwest and from the Gulf Coast to Florida, and also provides LNG terminalling and regasification services.The Gathering and Processing segment is primarily engaged in the gathering, treating, processing and redelivery of natural gas and NGL in Texas and New Mexico.The Distribution segment is primarily engaged in the local distribution of natural gas in Missouri and Massachusetts. 2.
